Citation Nr: 9930068	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which entitlement to individual 
unemployability was denied.  

This appeal also comes before the Board from a March 1992 
rating decision in which service connection was denied for 
PTSD and personality disorder.  In January 1997, service 
connection was granted for PTSD with personality changes 
secondary to brain injury, with assignment of an evaluation 
of 30 percent disabling under Diagnostic Code 9411.  As the 
veteran has not indicated a desire to withdraw his appeal 
regarding this issue, the Board has accepted jurisdiction of 
a claim for an evaluation in excess of 30 percent disabling 
for PTSD with personality changes.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD with personality 
changes secondary to brain injury is currently productive of 
definite social and industrial impairment.  

2.  The veteran has three service-connected disabilities:  
PTSD with personality changes secondary to brain injury, 
recurrent headaches, and residuals of injury to the right eye 
and right forehead, all of which are related to an in-service 
automobile accident which occurred in 1963 and therefore 
constitute a single disability for purposes of a total rating 
based on unemployability.  

3.  The veteran's service-connected disabilities, when 
considered as a single entity, are ratable at a level of 60 
percent or more and he is precluded from securing or 
following a substantially gainful activity as a result of 
these disabilities.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation of 50 
percent disabling have been met for PTSD.  38 U.S.C.A. 
§§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.133, 
Diagnostic Code 9411 (1998).  

2.  The criteria for entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disability have been met. 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.


Medical Evidence and Background

The DD Form 214 shows that the veteran was born on 
September [redacted], 1943.  The record indicates that he 
has a bachelors degree in business administration and that 
he completed at least one quarter of study at the Troy 
State School of nursing.  

Service medical records show that the veteran was involved in 
an automobile accident during his active service in November 
1963, at which time he was unconscious for a period in excess 
of 2 days and he sustained head trauma and injuries including 
laceration of the right forehead and right eyelid; traumatic 
neuropathy, left recurrent laryngeal nerve; and dislocation 
of the left sternoclavicular joint.  A July 1964 
psychological evaluation report shows an impression of 
schizoid personality, chronic, severe, in an introverted, 
socially isolated individual of average intelligence prone to 
periods o fluctuating morale, self-doubt, and agitation.  On 
post-service VA examination in June 1976, he complained of 
frequent headaches.  

In October 1976, service connection was granted for history 
of recurrent headaches, cause undetermined, and for residuals 
of old injuries, right eyelid and right side of forehead, 
with plastic reconstruction of right upper eyelid with full 
thickness and skin graft.  The residuals of the in-service 
head injuries were evaluated as 10 percent disabling under 
Diagnostic Code 6032, and recurrent headaches were evaluated 
as noncompensably disabling under Diagnostic Code 8199-8100.  

In a May 1986 decision, the Board found that the service-
connected residuals of injuries to the right eyelid and 
forehead were manifested primarily by moderate disfiguring 
scars.   

VA hospital and treatment records, dated in the 1980's, 
indicate that the veteran underwent several surgical 
procedures to repair right upper lid defects, to include 
auricular cartilage, skin graft, resection of a lid notch, 
and right upper lid recession/retraction with implantation of 
sclerae.  

On VA examination in March 1989, he complained of dryness, 
pain, irritation, and  a burning sensation in his eyes, and 
recurrent headaches.  Diagnoses included status post head 
injury with chronic headaches; status post surgery with skin 
graft , right upper eyelid; scar, submandibular area, from 
repair of laceration; and history of depression.  In June 
1989, an increased evaluation of 10 percent disabling was 
granted for headaches.  

Social Security Administration records show that the veteran 
was granted entitlement to disability insurance effective 
February 7, 1989.  It was found that he had not engaged in 
substantial gainful activity since January 1, 1989, and that 
the medical evidence established that he had severe schizoid 
personality disorder, generalized anxiety disorder, residuals 
of old injuries to the right eyelid and right side of the 
forehead, recurrent headaches, and a history of gastritis.  

The Social Security records also indicate that a residual 
functional capacity assessment showed severe limitation in 
his ability to respond to customary work pressures, 
moderately severe restriction of daily activities, limitation 
in the ability to understand, carry out, and remember 
instructions, limitation in the ability to perform complex 
and varied tasks, moderate impairment in the ability to 
relate to other people; and limitations in the abilities to 
respond appropriately to supervision and co-workers.  In 
August 1989, the veteran underwent a psychological evaluation 
which was conducted for social security disability purposes.  
It was noted that he clearly had the intellectual capacity 
for work but required therapy to deal with his anxiety.  An 
Axis I diagnosis of generalized anxiety disorder was 
provided.  

Private and VA outpatient treatment records, dated in the 
1980's and 1990's, show that the veteran was followed for 
dysthymia, to include symptoms of anxiety, depression, 
irritability, an inability to get along with others, a 
resistance to socialization, dissatisfaction with his living 
arrangement, an inability to cope with his mild 
disfigurement, sleep disturbance, and nervousness.  During 
this time, he was treated for complaints of chronic severe 
headaches, thought possibly to be post-traumatic in nature 
and variously diagnosed as tension headache and vascular 
headache.  He was also hospitalized by VA for treatment of 
dysthymia in September and October 1989, on admission for 
complaints of depression, an inability to concentrate, and an 
inability to hold a job.  

On examination in 1990, F. Lopez, M.D. (the veteran's 
treating psychiatrist), provided diagnoses of dysthymic 
disorder and generalized anxiety disorder.  It was the 
opinion of Dr. Lopez that the veteran appeared to be 
chronically disturbed with anxiety and depression.  Dr. Lopez 
stated that:

"How much the brain concussion has to do 
with his present condition has to be 
elucidated.  It was a major blow to his 
brain and although he still managed to 
learn I'm sure it still left some scars 
on his "mind"...He used to function well 
in a supervised environment but when he 
was expected to show responsibility it 
became too taxing for him.  From then he 
declined in his job ability leading up to 
the cessation of employment due to lack 
of concentration and mental problems."

Dr. Lopez went on to indicate that for all purposes, the 
veteran was living the life of a recluse as he doesn't 
socialize, doesn't date, doesn't go to church, and doesn't 
participate in any outside activities.  It was the belief of 
Dr. Lopez that it would take a great deal of 
psychotherapeutic work and therapy to improve his self-image 
and his body image.  The veteran was also taking anti-
depressant and anti-anxiety medication.  Dr. Lopez stated 
that his conditions were chronic and limited his ability to 
function adequately in social situations and job situations.  

On VA psychiatric examination in November 1991, diagnoses 
included the following: Axis I, organic personality disorder 
and body dysmorphic disorder; Axis II, no diagnosis; and Axis 
III, status post head injury.  Primary symptoms included 
anxiety, depression, illusions, and difficulty concentrating.  
As the degree of cognitive impairment could not be explained 
by difficulties related to anxiety and depression, it was 
concluded that this cognitive impairment was at least 
partially related to an organic insult which occurred at the 
time of his in-service head injury.  

On VA examination in May 1996, the veteran reported that 
after his in-service accident, he always felt extremely 
depressed, he felt that his eyelid was disfigured, and he 
couldn't keep a job because he could not concentrate, he felt 
stressed out, and he felt that people were watching him 
regarding the disfigurement.  In 25 years after his discharge 
he went through approximately 30 jobs.  On examination, there 
was evidence of disfigurement of the right upper eyelid and 
apparently a skin graft was rotated from his right frontal 
scalp onto that area.  A diagnosis of history of closed head 
injury, rule out any organic brain injury resulting from the 
closed head trauma, was given.  

On VA PTSD examination in May 1996, subjective complaints 
included that he was nervous around people, he feels like 
being closed in all the time, and he has flashbacks and 
dreams of the accident.  He stated that he avoids looking at 
pictures of accidents or watching traumatic events on t.v. as 
thinking about any accident makes him feel extremely nervous 
and anxious.  

On objective evaluation, affect was flat and blunted 
throughout the interview and speech was goal directed but 
limited to questions.  He was somewhat guarded and he 
described his mood as "I feel pretty empty."  Insight and 
judgment were unimpaired, he was alert and oriented to time, 
place, and person, and he could name current as well as past 
presidents.  Cognitive functions were fairly intact and 
memory was intact for immediate registration and short term 
memory.  Concentration was fairly intact, language skills 
were intact, and some lapses in long term memory were 
exhibited.  The examiner provided the following diagnoses:  
Axis I, PTSD, mild to moderate in severity, late onset, and 
personality changes secondary to brain injury; Axis II, 
deferred; Axis III, status post brain injury, status post 
left recurrent laryngeal paralysis; Axis IV, moderate; and 
Axis V, a current Global Assessment of Functioning (GAF) 
score of between 70-80.  

In May 1996, Dr. Lopez indicated that the veteran's symptoms 
included nightmares, fear of driving and accidents, social 
and vocational limitations, an isolated life, and avoidance 
of any social contact whatsoever.  Dr. Lopez indicated that 
the veteran always wears sunglasses, trying to cover up 
certain real and imagined deformations and as he does not 
want to see himself in the mirror too often.  

In January 1997, service connection was granted for PTSD with 
personality changes secondary to brain injury as secondary to 
service-connected disability of residuals of injuries to the 
right eyelid and right side of forehead.  An evaluation of 30 
percent disabling was assigned under Diagnostic Code 9411, 
effective August 20, 1991.  In addition, the January 1997 
rating decision granted an increased evaluation of 30 percent 
disabling under Diagnostic Code 7800 for residuals of old 
injuries to the right eyelid and right side of the forehead.   

On VA general medical examination in March 1997, the veteran 
complained that his voice is not the same as it was prior to 
his in-service injuries.  He reported headaches on almost a 
daily basis which are biparietal in location and last most of 
the day.  He stated that about half the time, he takes 
Tylenol and lays down.  He lives alone, keeps house, works in 
his garden, and does his yard work.  He complained of chronic 
irritation and dryness in the right eye, for which he was 
using artificial tears two to three times a day.  He also 
described concentration difficulties, difficulty keeping a 
job, and bad dreams.  

On examination of the head, face, and neck, there was a 
deformity in the right eye in that the right upper eyelid had 
a full thickness graft and the appearance was slightly 
altered.  He could close the right eye adequately and the mid 
portion of the upper right eyelid was slightly thickened and 
rolled in appearance.  The eyelashes were missing except in 
the lateral aspect and the medial aspect of the right upper 
lid.  Snellen examination with glasses was 20/50 on the right 
and 20/30 on the left.  With both eyes looking at the eye 
chart, vision was 20/30. 

The veteran was somewhat quiet, seemed slightly depressed, 
and he stated that he stays at home most of the time where he 
keeps house, works in the yard, and keeps a vegetable garden.  
He did have some social outlet in that he attended regular 
bible study and belonged to the DAV in his hometown.  He was 
quite protective of appearance of his eyes and wears dark 
glasses most of the time.  The examiner provided the 
following diagnoses: 1.  deformity of the right upper eyelid 
secondary to laceration and subsequent plastic surgery 
procedures; 2. depression; 3. chronic headaches of uncertain 
etiology; and 4.  slight voice change secondary to remote 
injury of the recurrent laryngeal nerve.  

The PTSD examination report shows that the veteran had lived 
by himself for 2 years, and he had been married and divorced 
once.  He was still being seen on a regular basis in the 
mental health clinic and was on medications.  Subjective 
complaints included sleep difficulties, frequent nightmares, 
flashbacks, depression, headache, and inability to be with 
crowds, an inability to tolerate loud noises, and the fact 
that he could not work or hold jobs anymore.  

On objective examination, he was alert and oriented.  There 
was no good eye contact and he was quite anxious.  Speech was 
spontaneous, relevant, and coherent.  He denied any suicidal 
gestures currently or in the past.  Memory and concentration 
was poor, but he stated that he pays his bills, does his own 
buying, eats out a lot, and is aware of his finances.  He 
denied auditory and visual hallucinations.  Mood was anxious 
and apprehensive, and affect was appropriate.  There were no 
active delusions.  Insight and judgment were intact.  The 
following diagnoses were provided:  Axis I, PTSD; Axis II, 
schizoid personality disorder; Axis III, recurrent headaches; 
Axis IV, psychosocial stressor, being alone, no job, and 
nightmares; and Axis V, a GAF of 65.  It was noted that the 
veteran can't hold a job but still has good relations and 
friends.  An assessment of psychosocial and industrial 
impairment, moderate-severe was made.  

The veteran's work history includes employment in for the 
State of Alabama in the state personnel examiner (1972-1977) 
which he left because of an increase in the reading 
requirements.  From 1977-1978 he worked in the State Revenue 
Department.  Additional work history includes a temporary job 
with the Montgomery Wards Income Tax Service (1978); a 
position with the State Criminal Justice Information Center 
(1978-1980); a position with the State Civil Defense 
Department (1980-1981) from which he was discharged for being 
"behind in work;" a position with a retail grocery 
inventory service (1982), from which he was discharged for 
insufficient speed; a position with the Dept. of Youth 
Services as a youth service aide in 1985, a position as a 
security guard with National Security of Alabama (1985-1986), 
a position as a store clerk at Junior Food stores (July 
1986).  

He has also reported recent employment as a service station 
worker (January 1987); as a temporary worker (October 1987-
November 1987 and October 1988); as an inventory taker 
(January 1989) and as a census taker (April 1990 to July 
1990). The veteran indicated that he quit his position as a 
census taker because he became confused and he could not 
concentrate.  

I.  Increased evaluation for PTSD

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The Board notes that during the pendency of this appeal, the 
schedular criteria for evaluation of mental disorders were 
changed, effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Having reviewed the record, the Board 
finds that the old rating criteria pertaining to mental 
disorders are more favorable to the veteran, and thus, the 
claim for an increased evaluation for PTSD has been evaluated 
under the previously effective criteria for rating of mental 
disorders.  

Under the prior rating criteria pertaining to PTSD, an 
evaluation in 50 percent disabling requires evidence of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships, with psychoneurotic 
symptoms which result in reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132 (effective 
prior to November 7, 1996).  In the Board's view, the 
symptomatology currently shown in relation to the veteran's 
service-connected PTSD with personality changes is indicative 
of definite social and industrial impairment, such that an 
increased evaluation of 50 percent disabling is warranted 
under the previously effective rating criteria pertaining to 
mental disorders.  

On recent VA examination, mood was described as anxious and 
apprehensive, and memory and concentration were found to be 
poor.  Outpatient treatment records during the course of the 
appeal are indicative of continuing symptoms of disabling 
depression and anxiety, self-esteem and body image problems, 
and sleep disturbance with nightmares.  He lives alone and 
has little interaction with others.  At least some of the 
veteran's cognitive deficits (November 1991 VA examination) 
have been attributed to the service-connected brain injury, 
and the record suggests that he has difficulties in 
performing occupational tasks to the degree which is 
necessary to maintain successful employment.  

As such, the Board finds that the preponderance of the 
evidence is in favor of a finding that PTSD with personality 
changes is productive of definite social and occupational 
impairment.  As such, an increased evaluation of 50 percent 
disabling for this disability.  


II.  Total rating based on individual unemployability

The appellant is seeking a total rating based upon individual 
unemployability due service-connected disability.  Service 
connection has been granted for PTSD with personality changes 
secondary to brain injury (now 50 percent disabling); 
residuals of injury to the right eye and right forehead (30 
percent disabling); and recurrent headaches (10 percent 
disabling).  The Board considers these three disabilities to 
constitute one single disability for the purpose of 
determining entitlement to a total rating based on individual 
unemployability, in accordance with the provisions of 
38 C.F.R. § 4.16(a)(2) (1998), as all of the service-
connected disabilities arise from a common etiology or single 
cause, the in-service automobile accident in 1963.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16 (1998).  In light of the foregoing paragraph, the 
schedular criteria for a total rating based on individual 
unemployability have been met as the veteran's 3 service-
connected disabilities, considered as a "single disability" 
for these purposes, are ratable at a level of 60 percent or 
more in combination.   

On review of the record, the Board has concluded that in 
addition to meeting the minimum schedular criteria, it has 
also been shown that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability.  The veteran is currently 56 
years old and a has a college degree; however, despite 
continuing and numerous attempts he has not been able to 
successfully maintain employment.  The record demonstrates 
that in the years since his in-service automobile accident, 
the veteran's attempts at finding employment have been 
unsuccessful, as he either left or was terminated from many 
positions for reasons involving cognitive deficits and 
impairment, personality conflicts and changes, and other 
difficulties.  In fact, the evidence suggests that a degree 
of the veteran's depression is related to his inability to 
find and hold down a job and his repeated failures on 
multiple attempts at finding employment.  

In the Board's view, this inability to find employment is 
related to a considerable degree of occupational impairment 
attributable to the veteran's service-connected disabilities.  
The VA examiner has indicated that the veteran can't hold a 
job, and the symptoms of PTSD with personality changes and 
brain injury residuals include disabling depression and 
anxiety, cognitive deficits, memory and concentration 
impairment, and limitations in getting along with or 
establishing relationships with others, including co-workers 
and supervisors.   The veteran also suffers from chronic and 
recurrent prostrating headaches, which occur on a frequent 
basis, and facial disfigurement as a result of scarring.  The 
veteran's treating psychiatrist has indicated that he suffers 
from both occupational and social impairment due to problems 
with a poor body image and self-esteem problems resulting 
from the facial disfigurement.  

In light of the above, the Board is of the opinion that the 
preponderance of the evidence weighs in favor of a finding 
that the veteran is precluded from obtaining and maintaining 
gainful employment as a result of his service-connected 
disabilities.  Accordingly, the claim for a total rating 
based on individual unemployability due to service-connected 
disability is granted.  


ORDER

An increased evaluation of 50 percent disabling is granted 
for PTSD with personality changes secondary to brain injury.  

A total rating based on individual unemployability due to 
service-connected disability is granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

